Citation Nr: 1645897	
Decision Date: 12/07/16    Archive Date: 12/19/16

DOCKET NO.  09-38 274	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent for right knee osteoarthritis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christopher Murray, Counsel


INTRODUCTION

The Veteran had active military service from August 1954 to March 1958.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

The Board most recently considered this appeal in July 2015, at which time the Board issued a decision denying the Veteran's claim.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court) which, in a September 2016 order, granted a Joint Motion for Remand (Joint Motion), vacating the July 2015 Board decision and remanding the appeal for additional consideration.  The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The parties to the Joint Motion agreed that the Board relied on an inadequate VA examination in previously denying the Veteran's appeal.  In this regard, the parties noted that, although the March 2015 VA examiner noted flare-ups with swelling once every six months, the examiner did not reconcile this finding with a previous notation of 10 flare-ups per day, each lasting up to five hours, or address whether such flare-ups result in any additional functional impairment.  Also, regarding instability of the right knee joint, while the March 2015 VA examiner noted the Veteran wore a brace and used a cane, there was no discussion of the Veteran's assertions of his knee giving way or state whether his assertions are consistent with the evidence of record.  Due to these inadequacies, and in compliance with the Joint Motion, a remand is required to obtain the necessary medical opinions and, if determined necessary, provide the Veteran a new VA examination.
Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Obtain all VA treatment records for the Veteran dated from April 2015 to the present.  All attempts to obtain these records must be documented in the claims file.

2. Forward the claims file to the examiner who conducted either the March or September 2015 VA examinations or, if unavailable, to another VA examiner with the appropriate clinical experience.  If the VA examiner determines an additional physical examination of the Veteran would be beneficial, one is to be arranged.  The claims file and a copy of this Remand must be provided to the examiner.  If a physical examination is conducted, any medically indicated tests should be accomplished, and all pertinent symptomatology and findings must be reported in detail. 

After reviewing the claims file, the examiner is asked to specifically address the following:

a. If possible, reconcile the conflicting evidence regarding the frequency and severity of flare-ups of the Veteran's right knee disability as reported by the August 2011 and March 2015 VA examinations.  If the examiner is unable to reconcile this discrepancy, a rationale must be provided.

b. Provide an opinion as to whether the Veteran experiences any additional functional impairment related to his right knee disability during periods of flare-up and, if so, the extent of such additional impairment.

c. Explain the purpose of the Veteran's use of a right knee brace and cane, and address the Veteran's assertions of right knee instability and giving way, specifically stating whether these assertions are consistent with the medical evidence of record.

d. The examiner should describe the Veteran's impairment in terms of weight-bearing, both passive and active.

3. After completing the above, and any other development deemed necessary, readjudicate the Veteran's appeal based on the entirety of the evidence.  If the benefits sought on appeal are not granted to the appellant's satisfaction, he and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.   

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).








_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




